Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 

(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

illumination part in claim 1, 
light-receiving part in claim 1,
hardware processor in claim 1,
calculation mechanism in claim 1,
switching mechanism in claim 3,
sub-illumination part in claims 6 and 7.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claims 1, 2, 12, and 14 recite a limitation of “wherein the intersection point is at an apex of the arcuate-shaped first abutting part.” It is not clear what it means for the intersection point to be at the apex.  From reading the specification, the intersection point is understood by the Examiner to be a point designated “P” in the middle of opening 23 (see Figs. 2 and 13). This point “P” is not at the apex of any of the protrusions labeled e.g., 222, 223. The point “P” is not even at any of the protrusions nor the apex of any of the protrusions.
In addition, it is unclear which abutting part of the pair is being referred to by the limitation “the arcuate-shaped first abutting part” because there is a pair of first abutting parts.
Claim 2 recites that there are pairs of first, third, and fourth abutting parts, but there is no mention of a pair of second abutting parts. It is not clear if the claim requires a pair of second abutting parts or not, and is therefore indefinite.  The same applies to claim 14.
Claims 3-11, 13, and 15 are rejection by virtue of their dependence on rejected claims 1, 2, 12, and 14.

s 3, 6-8, and 11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
  Claim 1, from which claim 3 depends from, requires a first light receiving part to be a separate element from the second light-receiving part. “Where a claim sets forth a plurality of elements or steps, each element or step of the claim should be separated by a line indentation.” 37 C.F.R. 1.75(i). Where a claim provides for two separate elements, those two elements “logically cannot be one and the same.” Gaus v. Conair Corp., 363 F.3d 1284, 1288 (Fed.Cir.2004). See also Unique Concepts, Inc. v. Brown, 939 F.2d 1558, 1562 (Fed. Cir. 1991) (there can be no literal infringement where the patent in suit claims two elements and the accused device has only one element performing both functions). Claim 3 modifies claim 1 such that the second light-receiving part is configured to also function as the first light receiving part. It is not clear if claim 3 requires a first light-receiving part or not since the second light receiving part performs the function of the first light receiving part. In addition it would not be clear to one of ordinary skill in the art how the second light receiving part is configured (or what its structure is) to function as the first light receiving part when the second light receiving part is disposed symmetrically with the first light-receiving part. In other words, if the second light receiving part is on the opposite side of the first light receiving part, how could it receive light that is on the opposite side? The same applies to claim 8. Claims 6, 7, and 11 are rejected by virtue of their dependence on claim 3.
Claims 12-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject 
wherein the pair of first abutting parts are formed in an arcuate surface shape constituted by a part of a circumferential surface of a columnar body centered around a first- abutting-part connection line, and wherein the pair of second abutting parts are formed in an arcuate surface shape constituted by a part of the circumferential surface of a columnar body centered around a center orthogonal line.

This limitation would not be clear to one of ordinary skill in the art. It would not be clear what structural limitation is imposed by “constituted by a part of a circumferential surface of a columnar body centered around a first-abutting-part connection line.” It is not clear what the columnar body is and nothing appears to be centered around the first-abutting-part connection line. Nothing is shown to be centered around the connection line. Because it is not clear what the columnar body is, the circumferential surface of it is also not clear, as well as which part of the circumferential surface is being referred to by the limitation. In the second “wherein” portion of the clause, the clause refers to “the circumferential surface” found in the first “wherein” portion, but the clause appears to refer to a different columnar body because this columnar body is centered around an unidentified “orthogonal line.” It is not clear how the same circumferential surface belongs to both columnar bodies. In addition, the claim does not set forth what or where this orthogonal line is and thus appears to be any arbitrary line. The specification does not provide clear guidance or definitions for the limitation.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:


(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-15, as interpreted by the Examiner, is/are rejected under 35 U.S.C. 103 as obvious in view of Teraoka and Hart et al. (US 2006/0114465).

Teraoka shows a colorimeter (Figs. 6, 9, 10, 13, 16A, 18) that performs colorimetry of a measurement object, the colorimeter comprising:
a first illumination part (1A, 25A) that radiates first illumination light toward an intersection point (P) between an opening plane of a measurement opening (3), wherein the measurement opening has a long-hold shape (3, see Fig. 1A) and a prescribed reference line intersecting with the opening plane, at a prescribed first incident angle with respect to the reference line [0015];
a second illumination part (1B, 25B) that is disposed diametrically opposite to a first disposing position of the first illumination part with respect to the reference line and symmetrically with the first illumination part with the reference line as a line of symmetry, and radiates second illumination light toward the intersection point;

a second light-receiving part (5B) that is disposed symmetrically with the first light-receiving part in the plane with the reference line as a line of symmetry, and receives light from the intersection point;
a hardware processor (70) that determines color information about the measurement object at the intersection point on the basis of a first measurement value of the first light-receiving part and a second measurement value of the second light-receiving part; and
an opposing wall (2) that opposes the measurement object when the measurement object is to be measured, wherein the opposing wall includes:
an opposing wall main body (bottom wall of 2) in which the measurement opening is formed; and
an abutting part (“part” is not taken to be any particular part and may be any part) that is formed in the opposing wall main body so as to protrude (see sharp edge aimed toward the measurement object 5; see annotated Fig. 1B below;) from the opposing wall main body toward a side of the measurement object to be opposed and abuts the measurement object when the measurement object is measured, and
the abutting part includes: a pair (P1, P1; see annotated Fig. 1A below) of first abutting parts disposed on two sides of the measurement opening so as to flank the 
wherein each abutting part has an arcuate shape (see annotated Fig. 1A below where each part is an arc shaped portion around the long-hole shape opening (3), the hole abuts the object 5),
wherein the intersection point is at an apex of the arcuate-shaped first abutting part (See “measurement point (P)” which is located at the intersection of two lines, each line joining the apexes of a pair of the abutting parts. See center of oval measurement opening 3);
wherein the intersection point is at (“along an axis through the apex” rather than “at” as interpreted by the examiner) an apex of the arcuate-shaped first abutting part,
wherein the pair of second abutting parts (P2, P2) are formed on both sides in a longitudinal direction (direction of Y axis) of the measurement opening to flank a center axis (axis perpendicular to X and Y axis) of the measurement opening,
wherein the pair of first abutting parts (P1, P1) are formed on both sides of the measurement opening in a width direction orthogonal (direction of X axis) to the longitudinal direction (direction of Y axis) of the measurement opening to flank the center axis of the measurement opening.

    PNG
    media_image1.png
    285
    519
    media_image1.png
    Greyscale

 
    PNG
    media_image2.png
    216
    324
    media_image2.png
    Greyscale

	In the alternative, Teraoka does not show pairs of protrusions on the abutting surface of the opposing wall.
	Hart shows a dual illumination spectrophotometer having contacting elements (46) [0032],[0033],[0035] (two pairs shown in Fig. 5) and shown in Fig. 2 as protruding from the surface of measuring interface 42,
wherein each abutting part has an arcuate shape (each of the contacting elements are shown to be hemispherical protrusions in Fig. 2),

wherein the pair of second abutting parts (second pair of contacting elements 46) are formed on both sides in a longitudinal direction of the measurement opening to flank a center axis of the measurement opening,
wherein the pair of first abutting parts (first pair of contacting elements 46) are formed on both sides of the measurement opening in a width direction orthogonal to the longitudinal direction of the measurement opening to flank the center axis of the measurement opening.

The contact elements 46 are for the purpose of establishing a measuring plane that is orthogonal to the axis of measurement [0033].
	At the time of filing of the claimed invention, it would have been obvious to modify the colorimeter of Teraoka to have pairs of contacting elements (protrusions) in order to establish the axis of measurement orthogonal to the plane of measurement of the object.

With respect to claim 2, Teraoka shows a colorimeter comprising of all the elements as discussed for claim 1 above and in addition shows pairs of third and fourth abutting parts (i.e. any part of the sharp edge). Furthermore, as discussed above for claim 1 with regards to Hart, Hart teaches the use of “three or more” contacting elements 46 which are evenly distributed 

With respect to claim 3, each of the elements can be named either the second or the first and regularly changed by which they are named. 

With respect to claims 4, 9, and 11, Teraoka shows (e.g. Fig. 9) one or a plurality of third illumination parts (2A, 3A, 4A) that is disposed in the plane and radiates third illumination light toward the intersection point at a third incident angle different from the first incident angle with respect to the reference line; and one or a plurality of fourth illumination parts (2B, 3B, 4B) that is disposed symmetrically with the one or the plurality of third illumination parts in the plane with the reference line as a line of symmetry and radiates fourth illumination light toward the intersection point. 

With respect to claims 5 and 10, Teraoka shows (e.g. Fig. 16A) one or a plurality of third light-receiving parts (21A, 22A, 23A) that is disposed in the plane and receives light from the intersection point by facing the intersection point at a third observation angle different from both of the first observation angle and a second observation angle; and one or a plurality of fourth light-receiving parts (21B, 22B, 23B) that is disposed symmetrically with the one or the plurality of third light-receiving parts in the plane with the reference line as a line of symmetry and receives light from the intersection point by facing the intersection point. 



With respect to claim 7, Teraoka shows one or a plurality of third illumination parts (3A, 13A) including third sub-illumination parts (3A) that are disposed in each plane including each of the first sub-disposing positions of the plurality of first sub-illumination parts, the reference line, and each of second sub-disposing positions of the plurality of second sub-illumination parts, and separately radiate third illumination light toward the intersection point at an incident angle different from the first incident angle with respect to the reference line; and one or a plurality of fourth illumination parts (13B, 3B) including a plurality of fourth sub-illumination parts (3B) that are disposed symmetrically with the plurality of respective third sub-illumination parts in the each plane with the reference line as a line of symmetry, and separately radiate fourth illumination light toward the intersection point, wherein the plurality of third sub-illumination 

With respect to claim 8, each of the elements can be named either the second or the first and be regularly changed by which they are named.
With respect to claims 12-15, the inner edge surface (shown with a slanted line in the annotated figure 1B above) has an arcuate surface and thus has at least four portions that make up arcuate surfaces and the arcuate surface is a part of an imaginary column that has a center around a first-abutting-part connection line. Please note the claim does not limit whether the center is an axial center or central to the length of a column and there is no limit as to the surface contours the column may have (e.g. flutes of a column, a column with a square cross section, etc.). 
Response to Arguments

Claim Rejections - 35 USC § 112:
In response to the question of whether the claims require “second” abutting parts since the claims recite “third” or “fourth” abutting parts, Applicant states that there is no second abutting part, but that is not so clear in the claims. There is no clear definition either in the specification or claims that the claim term “third abutting part” is to be a designator with the term used in the specification. The term “third abutting parts” in claim 2 is structurally identical to the “second abutting parts” of claim 1 and so there appears to be no claimed distinction while there appears to be a distinction in the specification and it would not be clear if the claims should be interpreted such that there is some unidentified structural difference. Furthermore, if claim 
 
Claim Rejections - 35 USC § 102/103:
Applicant argues on pages 15 and 16 that:
Among the limitations of claim 1 not present in the cited art are wherein each abutting part has an arcuate shape, wherein the intersection point is at an apex of the arcuate-shaped first abutting part, wherein the pair of second abutting parts are formed on both sides in a longitudinal direction of the measurement opening to flank a center axis of the measurement opening, wherein the pair of first abutting parts are formed on both sides of the measurement opening in a width direction orthogonal to the longitudinal direction of the measurement opening to flank the center axis of the measurement opening. 

Among the limitations of claim 2 not present in the cited art are wherein the first abutting parts have an arcuate shape, wherein the intersection point is at an apex of the arcuate-shaped first abutting part, wherein the pair of first abutting parts are formed as a pair on both sides of the measurement opening in a longitudinal direction of the measurement opening to flank a center axis of the measurement opening, wherein the pair of third abutting parts and the pair of fourth abutting parts are respectively formed on both sides of the measurement opening in a width direction orthogonal to the longitudinal direction of the measurement opening to flank the center axis of the measurement opening.

Among the limitations of claim 12 not present in the cited art are wherein each abutting part has an arcuate shape, wherein the intersection point is at an apex of the arcuate-shaped abutting parts, wherein the pair of first abutting parts are formed in an arcuate surface shape constituted by a part of a circumferential surface of a columnar body centered around a first-abutting-part connection line, and wherein the pair of second abutting parts are formed in an arcuate surface shape constituted by a part of the circumferential surface of a columnar body centered around a center orthogonal line.

Among the limitations of claim 14 not present in the cited art are wherein each abutting part has an arcuate shape, wherein the intersection point is at an apex of the arcuate-shaped first abutting part, wherein the pair of first abutting parts are formed in an arcuate surface shape constituted by a part of a circumferential surface of a columnar body centered around the first abutting- part connection line.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Hwa Andrew S Lee whose telephone number is (571)272-2419.  The examiner can normally be reached on Mon-Fri 9am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tarifur Chowdhury can be reached on 571-272-2287.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-

/Hwa Andrew Lee/Primary Examiner, Art Unit 2886